DISMISS; Opinion Filed April 8, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01242-CV

                               FRED CAMPBELL, JR., Appellant
                                            V.
                                CITIFINANCIAL, INC., Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-03526

                              MEMORANDUM OPINION
                            Before Justices Moseley, Francis, and Lang
                                     Opinion by Justice Lang
       Appellant’s brief in this case is overdue. By postcard dated January 17, 2014, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                       / Douglas S. Lang/
                                                       DOUGLAS S. LANG
                                                       JUSTICE
131242F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

FRED CAMPBELL, JR., Appellant                         On Appeal from the 191st Judicial District
                                                      Court, Dallas County, Texas
No. 05-13-01242-CV         V.                         Trial Court Cause No. DC-12-03526.
                                                      Opinion delivered by Justice Lang. Justices
CITIFINANCIAL, INC., Appellee                         Moseley and Francis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee CITIFINANCIAL, INC. recover its costs of this appeal
from appellant FRED CAMPBELL, JR..


Judgment entered this 8th day of April, 2014.




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE




                                                –2–